Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a force feedback device comprising: a stationary housing designed to be secured to an understructure of an aircraft, at least one spring that opposes movement of a side-stick of the aircraft relative to the housing, and a transmission mechanism, which is movably supported by the housing and is configured to transmit a rotational movement, around a first rotation axis, between the side-stick and the at least one spring by applying a force law, according to which a resistive force is generated to resist the rotational movement of the side-stick around the first rotation axis, wherein the resistive force depends on an angular position of the side-stick around the first rotation axis and is generated by the at least one spring via the transmission mechanism, wherein the transmission mechanism comprises a cam, which is configured for connection to the side-stick in rotation around the first rotation axis and comprises at least one profiled surface that is shaped to define at least one part of the force law, wherein the at least one part of the force law comprises at least one force jump that corresponds to a discontinuity in intensity of the resistive force without changing a direction of the resistive force.
Sems et al. (WO 2008/017344 A1) teaches a similar force feedback device as the claimed invention.
However, Sems lacks wherein the at least one part of the force law comprises at least one force jump that corresponds to a discontinuity in intensity of the resistive force without changing a direction of the resistive force. More specifically, Sems device requires a change in the direction of the resistive force before a force jump occurs as the continuous profile surface of Sems is linear in either direction the joystick is pushed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647